 MEDICAL CENTER OF BEAVER COUNTY, INC.Medical Center of Beaver County, Inc. and District1199P, National Union of Hospital and HealthCare Employees, RWDSU, AFL-CIO. Case 6-CA- 14609March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn July 15, 1982, Administrative Law JudgeWilliam A. Gershuny issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.I The Administrative Law Judge found that Respondent violated Sec.8(aXl) of the National Labor Relations Act. as amended, by maintainingand enforcing the following dress codeHospital policy does not permit the use or wearing of, while onduty, buttons, hats, pins or other types of non-professional or unau-thorized insignia which may represent any political, economic orlabor organizationCiting the Board's decision in TR. W Bearings Division, a Division ofI7R. W. Inc.. 257 NLRB 442 (1981). the Administrative Law Judge foundthis policy to be overly broad in terms of time and location because itdoes not contain a clear statement as to its nonapplication (I) duringbreak periods., meal periods, and other similar periods, and (2) in nonpa-tient care areas.Chairman Miller and Member Hunter disavow reliance on TR. W.Inc.. supra, but agree with the Administrative Law Judge that the rule isoverly broad because it does not apply solely to patient care areas. How-ever, they would find it valid in terms of time since it states that employ-ees are only restricted "while on duty." See the concurring and dissent-ing opinion in Intermedics. Inc.. and Surgirronics Corporation. a whollyowned subsidiary of Intermedics. Inc.. 262 NLRB 1407 (1982).The Administrative Law Judge further found that Respondent en-forced this policy in a disparate manner because it prohibited employeesfrom wearing union pins, while permitting them to wear other similarlyconstructed pins and buttons. Respondent excepts to this finding, con-tending that the record evidence fails to establish that any hospital super-visor knowingly permitted an employee to wear any item in violation ofthe dress code We find that the record fails to support Respondent'scontention, as it clearly indicates that hospital supervisors permitted Re-spondent's employees to wear insignia representing political and econom-Ic organizations.In addition to the hospitalwide rule. Respondent maintained an addi-tional stricture for employees in the dietetics department:Rings. other than engagement rings or wedding bands, are not to beworn. Jewelry. except watches, should not be worn while in uni-form. Post earrings for those with pierced ears may be worn. Serviceaward/professional pins are the only jewelry permitted. These rulesare necessary to prevent contamination of foods by jewelry/pins fall-ing into foodsIn agreement with the Administrative Law Judge, we find this rule to beoverly broad because it is not limited to circumstances in which the em-266 NLRB No. 85ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Medical Centerof Beaver County, Inc., Rochester, Pennsylvania,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.ployees are handling food nor was it uniformly enforced since serviceaward pins are permittedDECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was held on March 15, 29, and 30, 1982, inPittsburgh, Pennsylvania, on complaint issued August 4,1981, alleging violations of Section 8(a)(1) and (3) of theAct based on the maintenance and disparate enforcementof a provision of Respondent's dress code prohibiting thewearing of pins, buttons, and unauthorized insignia whileon duty.Upon the entire record, including my observation ofwitness' demeanor, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of the Act.II. LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits and I findthat the Union, District 1199P, National Union of Hospi-tal and Health Care Employees, RWDSU, AFL-CIO, isa labor organization within the meaning of Section 2(5)of the Act.IIl. THE UNFAIR LABOR PRACTICESRespondent is a health care institution providing inpa-tient and outpatient medical care.On March 10, 1981, the Union filed a representationpetition for a unit including licensed practical nurses andtechnicians. An election was held on May 15, 1981, and,on April 30, 1982, the Union was certified by the Board.261 NLRB 678 (1982).The hospital's general dress code policy, establishedprior to any organizational campaign by the Union, pro-vides in relevant part as follows:Hospital policy does not permit the use or wearingof, while on duty, buttons, hats, pins or other typesof non-professional or unauthorized insignia whichmay represent any political, economic or labor or-ganization.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees of the dietetics department are subject tothis policy while in uniform and additionally are subjectto a department rule permitting the wearing of weddingrings and bands, watches, post earrings, service pins, andprofessional pins. These provisions otherwise are not lim-ited to particular work areas (such as patient care areasor food service areas) or to particular periods of theworkday.It is uncontroverted that union buttons were distribut-ed on May 13, 1981, 2 days prior to the election, andwere worn by employees in the nursing service depart-ments, dietetics department, and pharmacy; that, despiteinstructions by supervisors in the nursing service depart-ment that they were not to wear such buttons in the pa-tient care areas, employees continued to wear them andwere not disciplined; that, despite the fact that the phar-macy is not a patient care area or in the vicinity of one,an employee was instructed to (and did) remove herunion pin; and that the head baker in the dietetics depart-ment, William Braddick, received a written disciplinarywarning for his refusal to remove two union pins.It also is uncontroverted that nursing service depart-ment employees regularly and openly wear serviceaward pins and appreciation pins, both presented by Re-spondent, as well as other pins and emblems of a politi-cal, religious, commercial, seasonal, comic, or "booster"nature and that Respondent issues no specific instructionsfor their removal; that pharmacy department policy doesnot prohibit the wearing of seasonal and other buttons;and that, while employees in the dietetics department arepermitted to wear appreciation and service pins, otheremployees have had to be continually cautioned abouttheir wearing of jewelry but, unlike Braddick, havenever been disciplined.For reasons set forth below, I conclude that Respond-ent unlawfully maintained and enforced an overly broadpolicy concerning the wearing of insignias, pins, and but-tons.It is now well established that health care facilities arenot subject to many of the Board policies relating to so-licitation and distribution rules and dress codes tradition-ally applied in industrial settings, but rather are subjectto other policies which recognized the need to balancethe interest and comfort of the patients against the Sec-tion 7 rights of employees. Evergreen Nursing Home andRehabilitation Center, Inc., 198 NLRB 775 (1972); GeorgeJ. London Memorial Hospital, 238 NLRB 704 (1978); Bap-tist Memorial Hospital, 242 NLRB 642 (1979); St. Joseph'sHospital, etc., 247 NLRB 869 (1980). At the same time,hospital rules and policies which are overly broad interms of time and location are presumptively invalid.T.R.W. Bearings Division, et al., 257 NLRB 442 (1981).Here, as in T.R. W., the dress codes fails to contain aclear statement as to its nonapplication (1) during breakperiods, meal periods, and other similar periods, and (2)in nonpatient care areas. As such, it is invalid for all pur-poses, regardless of its application in practice only at spe-cific times and places. The Times Publishing Company,231 NLRB 207 (1977).Not only is the policy as written unlawful, it has beendisparately enforced to specifically prohibit the wearingof union pins, while remaining unenforced as to thewearing of other pins and buttons similarly constructed.The arbitrary basis of enforcement is unlawful. Pay'NSave Corporation, 247 NLRB 1346 (1980); London Memo-rial Hospital. supra.IV. THE REMEDYHaving found that Respondent has violated Section8(a)(1) and (3), it shall be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and, pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'The Respondent, Medical Center of Beaver County,Inc., Rochester, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Maintaining and enforcing a broad rule prohibitingemployees from the use or wearing, while on duty, ofbuttons or other types of nonprofessional or unauthor-ized insignia which may represent any political, econom-ic, or labor organization.(b) Enforcing or threatening to enforce, by taking dis-ciplinary action or otherwise, a. rule prohibiting thewearing of union pins, while permitting other insignia ofa nonprofessional nature to be worn.2. Take the following affirmative action:(a) Expunge from its files any reference to a writtenwarning issued to William Braddick in May 1981, forwearing union pins and notify him in writing that thishas been done.(b) Post at each of its locations copies of the attachednotice marked "Appendix."2Copies of said notice, onforms provided by the Regional Director for Region 6,after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"430 MEDICAL CENTER OF BEAVER COUNTY, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as antended, and has or-dered us to post this notice.WE WILL NOT maintain and enforce a broad ruleprohibiting employees from the use or wearing,while on duty, of buttons or other types of non-professional or unauthorized insignia which mayrepresent any political, economical, or labor organi-zation.WE WILL NOT enforce or threaten to enforce, bytaking disciplinary action or otherwise, a rule pro-hibiting the wearing of union pins, while permittingother insignia of a nonprofessional nature to beworn.WE WILL expunge from our files any reference toa warning issued to William Braddick in May 1981relating to the wearing of union pins and notify himin writing that this has been done.MEDICAL CENTER OF BEAVER COUNTY,INC.431